311 Md. 555 (1988)
536 A.2d 662
ELECTRONIC DATA SYSTEMS FEDERAL CORPORATION
v.
WESTMORELAND ASSOCIATES, INC.
No. 150, September Term, 1987.
Court of Appeals of Maryland.
February 9, 1988.
Peter Barnes, Washington, D.C., for appellant.
S. Randall Cohen (John D. Gilmore, Jr. and Nylen & Gilmore, on the brief), Hyattsville, for appellee.
Argued before MURPHY, C.J., and ELDRIDGE, COLE, RODOWSKY, ADKINS, and BLACKWELL, JJ., and CHARLES E. ORTH, Jr., Associate Judge of the Court of Appeals of Maryland (retired), Specially Assigned.

ORDER
The Court having granted certiorari and having ordered that review be limited initially to the jurisdictional issue of whether the interlocutory orders of the trial court, which compelled the production of documents alleged to be privileged under the attorney client relationship, were properly appealable under the collateral order doctrine, and
The Court having considered the briefs of the parties on this issue and having heard oral argument on February 4, 1988, and
The Court having concluded that the collateral order doctrine is not applicable in this case as the orders of the trial court are subject to effective review on appeal from a final judgment, it is therefore
ORDERED, this 9th day of February, 1988, that the appeal be dismissed with costs; mandate to issue forthwith. See Public Service Comm'n v. Patuxent Valley, 300 Md. 200, 477 A.2d 759 (1984); Peat, Marwick, etc. v. Los Angeles Rams Football, 284 Md. 86, 394 A.2d 801 (1978).